Citation Nr: 1526000	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back condition (also claimed as a cervical spine condition).

3.  Entitlement to an initial rating in excess of 50 percent for bipolar disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to July 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO) which in June 2009, denied service connection for tinnitus; in March 2010, granted service connection for bipolar disorder, rated 50 percent; and in June 2011, denied service connection for a back disability.  In September 2012, the claim for service connection for tinnitus was remanded for additional development.  In October 2013, all of the claims were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  As an initial matter, the Veteran's claims must be remanded for Social Security Administration (SSA) records to be secured (as referred to in an October 2014 deferred rating decision).  Medical records considered in connection with a claim for SSA disability benefits are constructively of record, may contain pertinent information, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, because there has not been substantial compliance with previous remand instructions with respect to the Veteran's claims of service connection for tinnitus and a back disability, an initial rating in excess of 50 percent for bipolar disorder, and entitlement to a TDIU, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The October 2013 remand instructed the AOJ to provide notice to the Veteran with respect to his TDIU claim, obtain VA treatment records and vocational rehabilitation records associated with his claims, and secure medical opinions that addressed the Veteran's claim of service connection for tinnitus, his claim for an increased rating for bipolar disorder, and his claim of entitlement to a TDIU.  The Board further directed that, following the development requested, the Veteran's claims on appeal should be readjudicated.  

The Board notes that the record does not show that the Veteran was provided with any notice with respect to his TDIU claim.  Additionally, the record does not include any vocational rehabilitation records.  Although there is a notation that such records were received in January 2014, they are not included in the file.  Further, it does not appear that the AOJ readjudicated the Veteran's claims as directed by the Board in its October 2013 remand.  In light of this, the Board finds that an additional remand is necessary so that the AOJ may complete any development warranted and readjudicate the Veteran's claims, as previously directed in the October 2013 Board remand.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should send VCAA notice regarding the issue of TDIU.

2.  The AOJ should secure for the record a copy of the SSA determination on the Veteran's claim for SSA disability benefits and copies of all medical records considered in connection with that determination.  If no such records exist, it should be so noted in the record (with explanation), and the Veteran should be so advised.

3.  Secure for the record copies of the any and all of the Veteran's vocational rehabilitation records.  If vocational rehabilitation records are unavailable, a finding of unavailability with explanation should be associated with the record.

4.  Following the completion of any further development warranted regarding the Veteran's claims, readjudicate the matters, as previously directed in the October 2013 Board remand.  See Stegall, supra.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



